      Case: 3:18-cr-00146-jdp Document #: 36 Filed: 03/14/19 Page 1 of 2



                     IN THE UNITED STATES DISTRICT COURT                                     ~

                                                                                              )


                    FOR THE WESTERN DISTRICT OF WISCONSIN                                    -?'           ,,.. c,
                                                                                                 'r          .;..<?,
- - - --     - - - - - - - - - - - - - - - - - - - - - - - - - ~ - , - --,,,--,,:/:;,.__
                                                                                 ®S -   ,-    :, r;;
                                                                                                            ..,.~
                                                                                                            -
                                                                                                                ,~/)
                                                                                                            rn--:;.. ,._,,.,
                                                                                 -~     ' .....,       .,-o_ ('),....-<\
                                                                                  ci~. ,/'
UNITED STATES OF AMERICA,                                                                    ~          1/~'!?
                                                                                  ..-.
                                                                                 ::E .                               (?
                                                                                  ~
                                                                                  -:
                                                                                             -1
                                                                                             -....)
                                                                                                          <t;
              V.                                                       ...
                                                                                  ~
                                                              • t i          .    :z:
                                                                                              .,._,
PETER JEWELL-REIGEL,                                       Case No,: 18-cr-00{~ -jdp~
                                                                                   C>         ,_,J
                                                                                   0               .
                           Defendant.                                               ~
                                                                                    ~             -
TO THE UNITED STATES MARSHAL FOR THE WESTERN DISTRICT OF
WISCONSIN, WARDEN, OR ANY OTHER PERSON HAVING LAWFUL CUSTODY
OF THE ABOVE-NAMED DEFENDANT.

GREETINGS:

       WE COMMAND YOU, that you have the body of

                                PETER JEWELL-REIGEL,

now detained in the Marathon County Jail, under safe and secure conduct at Room 460,

United States Courthouse, 120 North Henry Street, Madison, Wisconsin 53703,

commencing October 31, 2018, at 10:30 a.m, for the purpose of arraignment and for any

other proceedings scheduled by the court herein.

       WITNESS, the Honorable United States Magistrate Judge for the Western District

 of Wisconsin, at Madison, Wisconsin, Western District of Wisconsin, on this dd--~           day

 of October 2018.

                                            PETER OPPENEER, Clerk
                                            United States District Court
                                            Western District of Wisconsin



                                                                 '\.
                                            Clerk
         Case: 3:18-cr-00146-jdp Document #: 36 Filed: 03/14/19 Page 2 of 2

                                                                     ..

         (   '




                                                              ;f




t'   i



  -4 hereoy c;ero~                   ewrra mat •
· have (padlally~                    ICll1ld this
~ rltbydellVlltnciuld prilonlrto:                   ••
                      ~   c.,. ...

                                                         ~
                                                         '·

                                        .Oeoul'
